UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1307


GIL W. JONES,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES,

                Defendant – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-03429-RDB)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gil W. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gil   W.    Jones   appeals      the    district    court’s      order

dismissing    his     civil    complaint      pursuant       to    28    U.S.C.

§ 1915(e)(2)(B) (2006) for failure to state a claim.                    We have

reviewed the record and find no reversible error.                 Accordingly,

we   affirm   for    the   reasons   stated      by   the    district    court.

Jones v. Dep’t of Pub. Safety & Corr. Servs., No. 1:10-cv-03429-

RDB (D. Md. Mar. 7, 2011).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                     2